Citation Nr: 1613878	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-45 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent for spinal stenosis of the lumbar spine with herniated and bulging disc and pinched nerves.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to December 1988 and from December 1990 to July 1991.  He also served in the United States Air Force Reserve.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a videoconference hearing in his October 2010 Substantive Appeal, but cancelled his scheduled hearing in July 2013.  The request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

In an April 2014 Board decision, the Board denied the Veteran's claims.  He appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in an October 2015 memorandum decision, vacated the Board's April 2014 decision and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's January 2015 brief to the Court, he contends that the Board should have granted him a 40 percent disability rating for his lumbar spine disability, and that the Board did not properly consider functional loss.  In addition, he contends that the Board failed to consider staged ratings.  Further, the Veteran contends that the Board erred in not considering whether an increased rating was warranted for the neurological manifestations of his lumbar spine disability. 

The Court determined the Board erred when it determined that it lacked jurisdiction to consider whether the Veteran was entitled to a disability rating greater than 10 percent for left lower extremity radiculopathy and vacated the Board decision.  

A review of the evidence reveals that further development is necessary.  The record shows that the Veteran receives regular VA care for his back disability.  Records of his VA treatment, however, dated since December 2010, have not been physically or electronically associated with the claims folder.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, records of his private treatment, dated since January 2011, have not been associated with the claims folder.  In light of the state of the record, the Board finds that the claims must be remanded to associate those records and to afford him a VA medical examination to assess the current severity of his back disability and any neurologic impairment.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his back disability.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his back and leg disabilities, to include the impact of the conditions on his ability to obtain and retain gainful employment.

3.  Obtain clarification from the Veteran regarding his educational background and work history, to include a statement as to his current employment status.  He should be asked to submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers, etc.) documenting marginal employment, if any, due to his service-connected disabilities.

All actions to obtain the requested information should be documented fully in the claims file.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back. 

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his back disability.

The examiner must also indicate the impact the Veteran's back disability has on his ability to secure or follow a substantially gainful occupation.

5.  Re-adjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




